  Case: 5:19-cv-00024-KKC Doc #: 9 Filed: 03/20/19 Page: 1 of 2 - Page ID#: 36




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                    AT LEXINGTON
                                                                    FILED ELECTRONICALLY
SUSAN OLDING,                                  )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )         Case No.: 5:19-cv-00024-KKC
                                               )
LIFE INSURANCE COMPANY OF                      )
NORTH AMERICA,                                 )
                                               )
              Defendant.                       )

                                 NOTICE OF SETTLEMENT

       The undersigned, counsel for Defendant Life Insurance Company of North America,

hereby notifies the Court the parties have reached an agreement to settle all claims

asserted in this case, and that they anticipate closing on their agreement within the next

ten days. The parties expect that they will file an agreed order of dismissal no later than 20

days from today, and therefore jointly request that all deadlines under the Court’s

scheduling Orders be vacated.

                                                /s/David A. Calhoun
                                                David A. Calhoun
                                                Mitzi Wyrick
                                                WYATT, TARRANT & COMBS, LLP
                                                500 West Jefferson Street, suite 2800
                                                Louisville, Kentucky 40202-2898
                                                dcalhoun@wyattfirm.com
                                                mitziwyrick@wyattfirm.com
                                                Counsel for Defendant, Life Insurance
                                                Company of North America
  Case: 5:19-cv-00024-KKC Doc #: 9 Filed: 03/20/19 Page: 2 of 2 - Page ID#: 37




                               CERTIFICATE OF SERVICE

             The undersigned hereby certifies on this 20th day of March, 2019 the
foregoing Notice of Settlement was filed with the clerk using the Court’s CM/ECF System.
The undersigned further certifies a copy of same was served via the CM/ECF System upon:

 Robert L. Abell
 120 North Upper Street
 Lexington, KY 40507
 robert@robertabellLaw.com
 Counsel for Plaintiff, Susan Olding

                                        /s/David A. Calhoun
                                        One of Counsel for Defendant, Life Insurance
                                        Company of North America
